Citation Nr: 1814577	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for deviated nasal septum.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Service treatment records (STR) note several diagnoses of deviated nasal septum during the Veteran's active duty service.  In an October 2010 STR, the clinician noted that the Veteran's nasal septum was deviated to the right.

In October 2011, the Veteran filed a claim for entitlement to service connection for a deviated nasal septum.  

In November 2011, the Veteran underwent a VA medical examination in which the examiner found the Veteran's septum was within normal limits.  The examiner diagnosed the Veteran with sleep apnea, pansinusitis, and rhinitis, allergic with polyps.

In an April 2013 rating decision, the Veteran was granted service connection for, inter alia, allergic rhinitis (also claimed as nasal polyps) and pansinusitis (claimed as nasal airway restriction and chronic sinusitis).  The Board notes that these claims stem from the Veteran's October 2011 claim for service connection for deviated septum.  However, the RO did not explicitly adjudicate the claim for service connection for deviated septum. 

In the April 2014 statement of the case (SOC), the RO indicated that service connection for septoplasty/deviated septum was denied.  The RO indicated that service connection for deviated septum is only granted when the evidence shows a traumatic injury caused the deviated septum.  The Board assumes that this is a reference to 38 C.F.R. § 3.303(c), which provides that "there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary. Consequently with notation or discovery during service of such residual conditions [such as] healed fractures [and] displaced . . . parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service."  

In the June 2014 VA-Form 9, the Veteran stated that he was diagnosed with deviated septum during service in October 2010 and underwent surgery in November 2010.  The Veteran also stated that he had problems again a year later in November 2011.  The Veteran stated that he is currently having problems with his deviated septum and that he suffers daily because of those problems.

Given that the Veteran continues to complain of symptoms of deviated septum, and that the evidence is insufficient to determine whether the Veteran's deviated septum had its onset during service, a remand for a new VA examination by an appropriate specialist physician to address the nature and etiology of the Veteran's deviated septum is warranted.  Moreover, the fact that the Veteran's deviated septum may have resolved shortly after service does not preclude a grant of service connection.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) ("when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the nature and etiology of his deviated septum.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should answer the following questions:

(a)  Does the Veteran have a deviated septum?  If not, when did the deviated septum diagnosed in service resolve?

(b)  Did the Veteran's deviated nasal septum have its onset during the Veteran's military service?  

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

